Citation Nr: 0707904	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-24 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lower back disability.

2.  Entitlement to a rating in excess of 10 percent for 
sigmoid colon resection/diverticulitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
September 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision.

At his hearing before the Board, the veteran indicated that 
he wished to pursue a claim for the surgical scar.  As this 
matter has not yet been adjudicated, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The most recent range of motion testing demonstrated that 
the veteran has forward flexion in his lumbar spine to 70 
degrees.

2.  The medical evidence of record shows that the limitation 
of motion of the veteran's lower back is at most moderate.  

3.  The medical evidence of record shows moderate 
intervertebral disc syndrome with recurring attacks.

4.  No evidence has been presented showing that bed rest has 
been prescribed by a doctor.

5.  The objective medical evidence fails to show a 
neurological disability associated with the veteran's lower 
back disability.

6.  The evidence shows that the veteran's sigmoid colon 
resection/diverticulitis has produced moderate symptoms.


CONCLUSIONS OF LAW

1.  Criteria for a 20 percent rating for a lower back 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 
5292, 5293 (2002); 38 C.F.R. § 4.71a, DC 5243 (2006).

2.  Criteria for a 20 percent rating for a sigmoid colon 
resection/diverticulitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7329 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.




Back Disability

The veteran's back disability is currently rated at 10 
percent under 38 C.F.R. § 5293.  He maintains that his back 
disability is worse than it is currently rated.

Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have changed 
since the veteran submitted his application for benefits in 
April 2002.  

Under the regulations in effect prior to September 2002, a 10 
percent rating was assigned for slight IVDS; a 20 percent 
rating was assigned for moderate IVDS, with recurring 
attacks; and a 40 percent rating was assigned for severe 
IVDS, with recurring attacks and with only intermittent 
relief.   38 C.F.R. § 4.71a, DC 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has over a 12 month period.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week but less than two weeks in the past 12 month period.  A 
20 percent rating is assigned for incapacitating episodes 
with a total duration of between two and four weeks in a 12 
month period.  A 40 percent rating is assigned for 
incapacitating episodes with a total duration of between four 
and six weeks in a 12 month period.

The September 2003 changes to the evaluation of spinal 
disabilities did not change the language for evaluating IVDS 
that had become effective in September 2002, but it did 
renumber the diagnostic code for rating IVDS from 5293 to 
5243.

An MRI in December 2002 showed multilevel degenerative disc 
disease in the lower thoracic and lumbar spines; and the 
veteran testified in July 2006 that shortly after retiring 
from the military he began having back spasms that required 
shots or Toridol.  The veteran indicated that he was never a 
day without back pain, and stated that his main problem was 
bending over.  The veteran also indicated that he had 
numbness in his left leg with pains shooting from the hip 
down to the toe.

The evidence also demonstrates that back spasms caused the 
veteran to seek epidural injections on several occasions in 
2002.

Given that the veteran needs periodic epidural injections and 
medication as a result of back pain and spasms, the evidence 
may be considered to show that his disc disease has caused 
recurring attacks.  Therefore, a 20 percent rating is 
warranted under the old criteria.  A 40 percent rating is not 
warranted, however, as the medical evidence fails to show 
recurring attacks with only intermittent relief.  At his VA 
examination in October 2005, the veteran indicated that he 
had an incapacitating episode roughly once a week.  
Nevertheless, it was noted that the veteran had no problems 
with the activities of daily living, and the veteran stated 
that he is generally able to walk as far as he needs to.  
Additionally, at the examiner noted that no spasms were noted 
upon palpation of the spine.  As such, it is apparent that 
the veteran has more than only intermittent relief from his 
recurring attacks.   

A rating in excess of 20 percent under the new regulations 
for IVDS is not warranted as there is no evidence that the 
veteran has been prescribed bed rest to treat his 
incapacitating episodes of back pain.  The evidence 
undoubtedly shows episodes of increased back pain; 
nevertheless, the veteran's claims file is void of any 
evidence of record which shows that a doctor has prescribed 
bed rest.  Furthermore, the veteran denied that bed rest had 
ever been specifically prescribed to treat his back at his 
hearing before the Board. As such, a rating in excess of 20 
percent is not warranted under the revised IVDS regulations.

Orthopedic Considerations

During the course of this appeal, the criteria for evaluating 
back disabilities other than IVDS have also changed.  Under 
the rating criteria in effect prior to September 2003, 
limitation of motion of the lumbar spine was rated under 
38 C.F.R. § 4.71a, 5292.  Under this diagnostic code 10, 20, 
and 40 percent ratings were assigned based on whether the 
limitation of motion of the lumbar spine was slight, 
moderate, or severe respectively.  A rating in excess of 40 
percent was not available unless there was a showing of 
either ankylosis or the residuals of a fractured vertebra 
(without cord involvement).

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, the revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

While the veteran has demonstrated some minimal limitation of 
motion in his lumbar spine throughout the pendency of his 
appeal, range of motion testing fails to show severe 
limitation of motion of the lumbar spine. 

During the course of his appeal, the veteran has had the 
range of motion of his lumbar spine measured on at least 
three occasions.  At a VA examination in June 2002, the 
veteran had 85 degrees of flexion; at a checkup in August 
2004, the veteran had 15 degrees of flexion; and at a VA 
examination in October 2005, the veteran had 70 degrees of 
flexion with painful motion at 60-65 degrees.  

It is noted that at his hearing before the Board, the veteran 
took issue with the 70 degrees of flexion indication that the 
day of the exam he could not even bend over and touch his 
knees.  However, a review of the examination report fails to 
disclose any errors in the examination, and the examiner 
specifically noted that she used a goniometer to measure the 
veteran's range of motion.  As such, the Board finds no 
reason to doubt the veracity of the examiner's measurements.

While the August 2004 range of motion test demonstrated 
pronounced limitation of motion, this result was inconsistent 
with the other range of motion results, including the most 
recent test, which again was specifically noted to have been 
measured with a goniometer.

The evidence clearly shows that the range of motion in the 
veteran's back is reduced, but the evidence fails to show 
that the limitation of motion is severe.  At his most recent 
examination, the veteran had 70 degrees of flexion, and even 
if movement stopped when the motion became painful, the 
veteran still had 60 degrees of flexion.  As such, a rating 
in excess of 20 percent is not available based on limitation 
of motion under the old regulations, as the limitation of 
motion in the veteran's lumbar spine is not severe.

The Board has also considered whether a higher rating is 
available under 38 C.F.R. § 4.71a, DC 5295.  However, the 
evidence fails to show a severe lumbosacral strain; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
veteran's VA examination in October 2005 found that there was 
no evidence of any fixed deformity.  The treatment records 
also fail to show a positive Goldthwaite's sign; and, as 
noted above, while forward flexion is reduced, the limitation 
cannot be classified as marked, as the veteran had 70 degrees 
of forward flexion at his most recent examination.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees.  A 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  A rating in 
excess of 40 percent requires the presence of unfavorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

As noted above, range of motion testing during the course of 
the veteran's appeal showed forward flexion of 85 degrees, 15 
degrees, and 70 degrees.  Under the new criteria, a 10 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees.  As the majority of range of motion 
tests, including the most recent examination, showed a range 
of motion between 60 and 85 degrees, a 10 percent rating 
would be warranted.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Nevertheless, while there has been some indication of pain at 
the extreme of forward flexion, the examiner found (at the 
October 2005 VA examination) that even if motion stopped 
where pain began upon repetitive testing, the veteran still 
had 60 to 65 degrees of motion.  Accordingly, an additional 
rating is not warranted.

In addition to the rating the veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  

While the veteran has complained of radiating pain as a 
result of his back disability, the objective medical evidence 
fails to show that the veteran has a neurological disability 
associated with his disc disease.

At his VA examination in June 2002 the veteran complained of 
ongoing pain with radiculopathy into his left foot with some 
slight foot drop.  However, the examiner found no 
neurological deficits in the lower extremities.  
Specifically, the examiner found no evidence of foot drop, 
and Achilles deep tendon reflexes were equal right and left 
with no real change in strength.

At an examination in February 2003, straight leg raises 
created low back pain, but did not create leg pain.  The 
veteran was diagnosed with chronic lower back pain with no 
symptoms of compressive radiculopathy or myofascial pain.  In 
September 2004, the veteran was noted to be neurologically 
intact.

The veteran underwent another VA examination in October 2005 
at which he indicated that he was generally able to walk as 
far as he needed to with some discomfort.  Strength was 5/5 
in both the upper and lower extremities and there was no 
evidence of atrophy.  Deep tendon reflexes were absent at 
both ankles consistent with S1 dysfunction, but deep tendon 
reflexes were otherwise intact.  The neurological examination 
was found to be nonfocal.

While the veteran has had some bowel impairment, it appears 
that this is the result of his sigmoid colon 
resection/diverticulitis, as the examiner at the October 2005 
examination found no evidence of fecal leakage.  
Additionally, an August 2004 treatment record noted that the 
veteran had no fecal incontinence, although some occasional 
mucus drainage from the rectum was noted.

As no additional neurological disability has been diagnosed, 
an additional rating is not warranted, and the criteria for a 
rating in excess of 20 percent based on orthopedic concerns 
have not been met.  

As such, a rating of 20 percent is granted for the veteran's 
lower back disability.




Sigmoid colon resection/diverticulitis

The veteran is currently rated at 10 percent for his sigmoid 
colon resection/diverticulitis under 38 C.F.R. § 4.114, DC 
7329.  Under this rating code, a 10 percent rating is 
assigned for resection of the intestine with slight symptoms, 
a 20 percent rating is assigned for resection of the 
intestine with moderate symptoms, and a 40 percent rating is 
assigned for resection of the intestine with objectively 
severe symptoms that are supported by examination.

The evidence reflects that the veteran's sigmoid colon 
resection/diverticulitis has been productive of moderate 
symptoms.  At his hearing before the Board in July 2006, the 
veteran testified that he had uncontrollable anal secretions, 
and that he passed blood all the time.  The veteran denied 
wearing adult diapers, but he stated that he is forced to 
carry baby wipes with him, and treatment records note that 
the veteran wears pads on account of the secretions.  

In his notice of disagreement, the veteran indicated that the 
fatty/oily spotting, intestinal gas with discharge, and bowel 
movement urgency makes each leaving the house a challenge.  

At a VA examination in June 2002, it was noted that since his 
colon resection the veteran had had episodes of constipation 
and some incontinence with leakage from the rectum, which was 
significant enough that he had to wear pads and use Metamucil 
and stool softeners.  The examiner indicated that the rectal 
leakage would have an impact on the veteran's occupation and 
on his daily activities.

In August 2004, the veteran sought treatment for irregular 
bowel movements.  The doctor noted that the veteran had 
occasional mucus drainage from his anus (every 2 to 3 days) 
but the doctor found no fecal incontinence.

The veteran underwent another VA examination in October 2005 
at which it was noted that there was no evidence of fecal 
discharge upon rectal examination.  The examiner indicated 
that the veteran denied hospitalization for diverticular 
disease since 2001 and there was no evidence of active 
diverticular disease based on either history or physical 
examination findings.  

Based on the veteran's testimony and a review of the medical 
evidence, it is apparent that the veteran has symptoms of 
rectal leakage as a result of his sigmoid colon 
resection/diverticulitis.  These symptoms clearly impact his 
daily life, by forcing him to wear pads and carry baby wipes. 
As such, they are clearly more than slight.  Nevertheless, 
the veteran's symptomatology fails to rise to the level of 
severe.  The leakage is not constant, and the most recent VA 
examination failed to find any evidence of fecal discharge.

As the evidence demonstrates moderate symptomatology stemming 
from the sigmoid colon resection/diverticulitis, a 20 percent 
rating is assigned, and the veteran's claim is granted to 
this extent.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2006.  By this, and by previous letter, 
and the statement of the case, the veteran was informed of 
all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained and the veteran 
denied receiving any private treatment.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A 20 percent rating for a lower back disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 20 percent rating for sigmoid colon 
resection/diverticulitis is granted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


